Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21-22, claim 21 depends upon cancelled claim 18 such that its scope, and the scope of dependent claim 22, cannot be determined.  Therefore, these claims will not be evaluated on their merits.
Terminal Disclaimer
The terminal disclaimer filed November 7, 2022 has been approved.  For this reason, the double patenting rejection of the July 8, 2022 Office action has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4, 5, 19, 20, and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Daniel et al (US 2010/0104539; hereafter referred to as Daniel).  Daniel anticipates the claim language where:
Mapping from claim 1, the “reinforced tissue graft” as claimed is the tissue graft of Daniel (see the abstract Figure 8, claims 1 and 4, and paragraphs 48, 49, 54, and 58);
 The “first membrane comprising a placental tissue having a first side and a second side” as claimed is the amniotic basement membrane as shown in Figure 8;
The “biocompatible mesh having a first side and a second side, wherein the first side of the biocompatible mesh is adjacent to the second side of the first membrane” as claimed is the amniotic fibroblastic membrane shown in Figure 8 that has been made into a mesh layer as shown in Figure 10 and described in paragraph 58 of Daniel; 
The “second membrane comprising a placental tissue having a first side and a second side, wherein the first side of the second membrane is adjacent to the second side of the biocompatible mesh” as claimed is the chorion basement membrane as shown in Figure 8 of Daniel.

    PNG
    media_image1.png
    327
    455
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    462
    472
    media_image2.png
    Greyscale

Regarding claim 2, the Applicant is directed to the previously cited portions of Daniel.
Regarding claim 4, the first membrane as claimed is layer (910) of Daniel that has an exposed basement membrane.
Regarding claim 5, the first membrane as claimed is layer (800) of Daniel that has an exposed basement membrane and a fibroblast layer or membrane that would include fibroblast cells.  The mesh layer is now the chorion basement membrane.
Regarding claim 19, where “homologous” has the ordinary definition of “a similarity often attributable to common origin” (merrium-webster.com), the amniotic fibroblast membrane is considered to be homologous to the other layers in the tissue graft.
Regarding claim 20, when the mesh is amniotic fibroblast membrane, it is composed wholly of amnion as claimed.
Regarding claim 24, the Applicant is directed to paragraph 54 of Daniel that describes making the tissue grafts of a size to match the morphology of a wound.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6-9 and 12-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel in view of Shimizu (US 5,607,590).  
Regarding claim 6, Daniel discloses laminates of amnion/chorion layers but not where the second side of the biocompatible mesh is adjacent the chorion as claimed.  Shimizu, from the same art of endeavor, teaches that it was known to utilize a mesh intermediary layer to improve the adhesion of the layers and to improve the mechanical strength of the tissue graft; see column 2, lines 14-62.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to include an intermediary mesh layer in the tissue graft of Daniel in order to improve adhesion of the middle layers (see Figure 9) and the improve the mechanical strength of the same.
Regarding claims 7-9, the Applicant is directed to see Figure 9 and paragraph 53 of Daniel that teaches that the concept of an intermediate layer, an epithelial layer and a fibroblast layer was contemplated such that incorporating a mesh layer within the laminate would have been considered clearly obvious to an ordinary artisan within the art.
Regarding claim 12, Daniel fails to disclose crosslinking one or both the membranes as claimed.  However, Shimizu teaches that it was known to the art to crosslink laminated grafts in order to better fix the layers together; see Shimizu on column 4, lines 23-41.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to crosslink the layer of Daniel together as a way to better fix the layers together.
Regarding claims 13-15, Daniel fails to disclose the properties of the mesh as claimed.  However, Shimizu teaches that it was known to the art to make mesh layers with comparable size pores and thicknesses; see the abstract and column 5, lines 36-55 of Shimizu.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a mesh disclosed by Shimizu in order to improve the adhesion of the layers and the strength of the graft.
Regarding claims 16-17, Daniel fails to disclose the particular materials for the mesh layer as claimed.  However, Shimizu teaches that it was known to the art to the same materials for the intermediary layer; see Shimizu on column 7, lines 29-43.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize the mesh materials in order to improve the adhesion of the layers and the strength of the graft.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel alone.
Regarding claim 10, Daniel fails to disclose Wharton’s jelly within the first membrane as claimed.  However, Daniel discloses utilize Wharton’s jelly in place of chorion to form an amnion composite membrane; see paragraph 51.  For this reason, the Examiner asserts that it would have been considered clearly obvious to an ordinary artisan to utilize Wharton’s jelly with the first membrane as a way to adapt the graft to the particular need; see paragraph 52 of Daniel.
Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive. 
In traversing the Section 102 rejection, the Applicant states that “[a]pplicant notes that paragraph [0058] of Daniel describes perforating a tissue graft after the dehydration phase; in other words, after the layers have already been assembled: "In certain aspects, after the dehydration phase, the tissue graft is perforated...". Applicant also notes that Figure 8 of Daniel shows an example of how an amnion layer, and subsequently a chorion layer, are applied to a drying fixture prior to dehydration: ‘In FIG. 8, amnion layer 800 minus the epithelial layer is applied to drying fixture 600, and chorion layer 810 is applied to the amnion layer 800’ (Daniel, paragraph [0049]). In other words, only once the amnion and chorion are dehydrated and laminated together are perforations then made”; see page 9 of the response.  The Examiner asserts that this argument is not commensurate with the scope of the present claims which are product claims that do not require particular steps in making the final structure.  Rather, a Section 102 analysis merely requires a structure-to-structure comparison of the prior art to the claimed invention.  Moreover, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 10 of the response, the Applicant argues that “Daniel would have to teach laminating a chorion layer to an amnion layer via dehydration, somehow removing the fibroblast layer (which Daniel teaches is a “jelly-like” layer of cells, at paragraph [0038]) from the interior of the laminated, dehydrated graft, perforating this layer, and returning it to it former position, with perforations intact.”  Again, the Examiner asserts that this argument is not commensurate with the scope of the present claims which are product claims that do not require particular steps in making the final structure.  Again, a Section 102 analysis merely requires a structure-to-structure comparison of the prior art to the claimed invention.  
In traversing the Section 103 rejection utilizing Shimizu as a teaching reference, the Applicant argue that Shimizu is directed to problems related to collagen-coated high molecular weight synthetic material rather than teaching the “benefits accrue the additional membranes from the presence of the intermediate layer”; see pages 11-12 of the response.   The Examiner asserts that the same issue/problem is associated with both references in that Daniel also mentions other techniques and materials to adhere the membranes together; see paragraph 48.
On page 13 of the response, the Applicant argues that the intermediate layer of claims 7-9 has no relationship to the intermediary layer of Shimizu.  The Examiner respectfully disagrees and asserts that both references utilize intermediate or intermediary layers to adhere the layers together; see paragraph 48 of Daniel and the abstract of Shimizu.
In traversing the rejection of claim 10, the Applicant argues that the proposed combination would not work for the intended purpose.  The Examiner asserts that the intended purpose of Daniel is for biological dressing as a patch graft; see paragraph 2.  The statement cited from paragraph 58 of Daniel is a feature that “may facilitate cell migration and provide for the passage of blood and other factored to the opposite side of the graft.”  In other words, this “may” be a result but is not the intended purpose of the invention. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Any claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774